Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000638
                                                      28-JUN-2013
                                                      09:05 AM
                         SCPW-13-0000638

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GERALD VILLANUEVA, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

         ORDER DENYING MOTION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Gerald Villanueva’s
“Motion for Writ of Habeas Corpus”, which was filed on May 3,
2013, the supporting documents and the record, it appears that
habeas corpus relief is available to petitioner in the circuit
court and petitioner presents no special reason for the supreme
court to invoke its original jurisdiction at this time.    See Oili
v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976).
Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the motion for a writ of habeas corpus
without payment of the filing fee.
          IT IS HEREBY FURTHER ORDERED that the motion for a writ
of habeas corpus is denied.
          DATED: Honolulu, Hawai#i, June 28, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
/s/ Richard W. Pollack